Case 3:19-cv-00477-REP Document 40 Filed 11/12/19 Page 1 of 7 PageID# 340



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                            )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )              Case No. 3:19-cv-477-REP
                                              )
                                              )              TRIAL BY JURY
 JESSELYN A. RADACK                           )              IS DEMANDED
                                              )
        Defendant.                            )
                                              )


       PLAINTIFF’S ANSWER AND AFFIRMATIVE DEFENSES
              TO DEFENDANT’S COUNTERCLAIM

        Plaintiff/Counterclaim Defendant, Trevor Fitzgibbon (“Fitzgibbon”), by counsel,

 pursuant to Rules 7(a)(3), 8(b-c), and 12(a)(1)(B) of the Federal Rules of Civil Procedure,

 hereby Answers the counterclaim [ECF No. 23] filed by defendant, Jesselyn Radack

 (“Radack”), and raises and states the following as Affirmative Defenses to the

 counterclaim made by Radack:

                           FIRST AFFIRMATIVE DEFENSE

        Radack fails to state a claim of defamation upon which relief can be granted.

 Radack, inter alia, fails to allege that Fitzgibbon published actionable statements of or

 concerning Radack; and fails to allege that Fitzgibbon published any statement with the

 requisite intent – in this case, New York Times malice.




                                              1
Case 3:19-cv-00477-REP Document 40 Filed 11/12/19 Page 2 of 7 PageID# 341



                          SECOND AFFIRMATIVE DEFENSE

         Radack fails to state a claim of fraud upon which relief can be granted. Radack,

 inter alia, fails to allege fraud with particularity; fails to allege scienter; fails to allege

 reliance; fails to allege causation; fails to allege damages.

                            THIRD AFFIRMATIVE DEFENSE

         Any statements made by Fitzgibbon of and concerning Radack are not actionable

 because they are statements of opinion.

                          FOURTH AFFIRMATIVE DEFENSE

         Any statements made by Fitzgibbon of and concerning Radack were made in

 good faith, with the belief that they were true, without actual malice, and for the purpose

 of informing the public of matters of public concern.           Fitzgibbon’s free speech is

 protected by the First and Fourteenth Amendments of the United States Constitution and

 Article I, § 12 of the Virginia Constitution.

                            FIFTH AFFIRMATIVE DEFENSE

         Any statements made by Fitzgibbon of and concerning Radack are absolutely

 and/or qualifiedly privileged or protected by the fair report privilege or statutory privilege

 in § 8.01-223.2 of the Virginia Code.

                            SIXTH AFFIRMATIVE DEFENSE

         Any statements made by Fitzgibbon of and concerning Radack are true and/or

 substantially true.

                          SEVENTH AFFIRMATIVE DEFENSE

         Fitzgibbon did not cause any of the damage claimed by Radack in the

 counterclaim.



                                                 2
Case 3:19-cv-00477-REP Document 40 Filed 11/12/19 Page 3 of 7 PageID# 342



                         EIGHTH AFFIRMATIVE DEFENSE

        Radack did not suffer any damage.

                           NINTHAFFIRMATIVE DEFENSE

        Radack’s counterclaim is subject to setoff and counterclaim.

                                  Reservation of Rights

        Fitzgibbon reserves the right to raise any and all additional Affirmative Defenses

 that may be revealed in discovery.

                                         ANSWER

        In response to Radack’s counterclaim, Fitzgibbon denies any and all liability to

 Radack for any reason whatsoever.

        Responding to each numbered paragraph of the counterclaim, Fitzgibbon states as

 follows:

        1.      The allegations in paragraph 1 are admitted.

        2.      The allegations in paragraph 2 are admitted.

        3.      The allegations in paragraph 3 are denied. By filing the counterclaim,

 Radack waived the defense of lack of personal jurisdiction.

        4.      The allegations in paragraph 4 are denied. By filing the counterclaim,

 Radack waived the defense of improper venue.

                             COUNT I – Breach of Contract

        5.      In response to the allegations in paragraph 5 of the counterclaim,

 Fitzgibbon restates and incorporates herein by reference all the allegations in his

 Amended Complaint, his Affirmative Defenses set forth above, and his answers to the

 allegations in paragraphs 1 – 4 of the counterclaim.



                                              3
Case 3:19-cv-00477-REP Document 40 Filed 11/12/19 Page 4 of 7 PageID# 343



        6.     The allegations in the first two sentences of paragraph 6 are admitted. All

 remaining allegations are denied.

        7.     In response to the allegations in paragraph 7, Fitzgibbon admits that on

 December 17, 2015 the Huffington Post published an online article entitled, “The

 Disturbing Story of Widespread Sexual Assault Allegations at a Major Progressive PR

 Firm” (the “HuffPost Article”), and that the article may be accessed on the Internet by

 clicking the following hyperlink: https://www.huffingtonpost.com/entry/fitzgibbon-

 media_us_567330fce4b014efe0d4cb4e.         Fitzgibbon denies the accusations in the

 HuffPost Article. All remaining allegations in paragraph 9 are denied.

        8.     The allegations in paragraph 8 are denied.

        9.     The allegations in paragraph 9 are denied.

        10.    The allegations in paragraph 10 are denied.

        11.    The allegations in paragraph 11 are denied.

        12.    The allegations in paragraph 12 are denied.

        13.    The allegations in paragraph 13 are denied.

        14.    The allegations in paragraph 14 are denied.

        15.    The allegations in paragraph 15 are denied.

        16.    The allegations in paragraph 16 are admitted in part. Fitzgibbon admits

 that the parties entered into the Settlement Agreement and that the terms of the

 Settlement Agreement speak for themselves. All remaining allegations are denied.

        17.    The allegations in paragraph 17 are denied.

        18.    The allegations in paragraph 18 are admitted.

        19.    The allegations in paragraph 19 are denied.



                                             4
Case 3:19-cv-00477-REP Document 40 Filed 11/12/19 Page 5 of 7 PageID# 344



                                COUNT II – Defamation

        20.     In response to the allegations in paragraph 20 of the counterclaim,

 Fitzgibbon restates and incorporates herein by reference all the allegations in his

 Amended Complaint, his Affirmative Defenses set forth above, and his answers to the

 allegations in paragraphs 1 – 19 of the counterclaim.

        21.     The allegations in paragraph 21 are denied.

        22.     The allegations in paragraph 22 are denied.

        23.     The allegations in paragraph 23 are denied.

        24.     The allegations in paragraph 24 are denied.

        25.     The allegations in paragraph 25 are denied.

        26.     The allegations in paragraph 26 are denied.

               COUNT III – Fraudulent Inducement (In the Alternative)

        27.     In response to the allegations in paragraph 27 of the counterclaim,

 Fitzgibbon restates and incorporates herein by reference all the allegations in his

 Amended Complaint, his Affirmative Defenses set forth above, and his answers to the

 allegations in paragraphs 1 – 19 of the counterclaim.

        28.     The allegations in paragraph 28 are denied.

        29.     The allegations in paragraph 29 are denied.

        30.     The allegations in paragraph 30 are denied.

        31.     The allegations in paragraph 31 are denied.




                                             5
Case 3:19-cv-00477-REP Document 40 Filed 11/12/19 Page 6 of 7 PageID# 345



        Any and all allegations not expressly admitted are denied. Fitzgibbon denies any

 and all obligation and liability to Radack for any reason, and moves the Court to dismiss

 the counterclaim with prejudice and to award Fitzgibbon his attorneys’ fees and costs

 pursuant to Rule 11.

        Fitzgibbon reserves the right to raise any additional matters of avoidance and

 defense revealed in and by any discovery taken in this action.

                     CONCLUSION AND PRAYER FOR RELIEF

        For the foregoing reasons, Plaintiff, Trevor Fitzgibbon, requests the Court to

 dismiss Radack’s counterclaim with prejudice, and to award attorney’s fees and all other

 costs and expenses suffered or incurred in connection with Fitzgibbon’s defense of

 Radack’s baseless counterclaim.



                           TRIAL BY JURY IS DEMANDED



 DATED:         November 12, 2019



                               TREVOR FITZGIBBON



                               By:    /s/ Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:      (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for the Plaintiff



                                             6
Case 3:19-cv-00477-REP Document 40 Filed 11/12/19 Page 7 of 7 PageID# 346



                           CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                          7
